IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2013-CP-01825-COA

ALBERT LEE NORWOOD A/K/A ALBERT                                           APPELLANT
NORWOOD

v.

STATE OF MISSISSIPPI                                                        APPELLEE


DATE OF JUDGMENT:                         11/22/2013
TRIAL JUDGE:                              HON. JOHN C. GARGIULO
COURT FROM WHICH APPEALED:                HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   ALBERT LEE NORWOOD (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: SCOTT STUART
NATURE OF THE CASE:                       CIVIL - OTHER
TRIAL COURT DISPOSITION:                  MOTION FOR RECORDS AND
                                          TRANSCRIPT DENIED
DISPOSITION:                              APPEAL DISMISSED – 03/03/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., BARNES AND MAXWELL, JJ.

       MAXWELL, J., FOR THE COURT:

¶1.    Albert Norwood appeals the circuit court’s denial of his request for documents from

his guilty plea. Because his document request was not part of a direct appeal or motion for

post-conviction relief, we lack jurisdiction. We thus dismiss.

                             Facts and Procedural History

¶2.    On April 9, 2012, Norwood pled guilty to failing to re-register as a convicted sex
offender.1 The judge sentenced him to serve fours years, with credit for time served.

¶3.    On October 15, 2013, Norwood mailed a letter to the circuit court asking for various

documents from his failure-to-register case. The court treated Norwood’s letter as a motion

and denied his request, noting he failed to show good cause for free documents. Norwood

appealed.2

                                        Discussion

¶4.    “Jurisdiction is a question of law[,] which this Court reviews de novo.” Bullock v.

State, 1 So. 3d 941, 942 (¶4) (Miss. Ct. App. 2009) (quoting Trustmark Nat’l Bank v.

Johnson, 865 So. 2d 1148, 1150 (¶8) (Miss. 2004)). There are two avenues of appeal for a

criminal defendant—(1) a direct appeal from the conviction and (2) an appeal from a post-

conviction relief (PCR) motion. Shanks v. State, 906 So. 2d 760, 761 (¶3) (Miss. Ct. App.

2004). Norwood forfeited his right to a direct appeal when he pled guilty. Miss. Code Ann.

§ 99-35-101 (Supp. 2014). So his only available avenue was to bring a PCR motion.

Bullock, 1 So. 3d at 943 (¶5). But he failed to do so.

¶5.    What he was really doing here was fishing for documents. However, the Uniform

Post-Conviction Collateral Relief Act (UPCCRA) does not give a prisoner “the right to




       1
          Norwood was previously convicted of sexual battery. As a sex offender, Norwood
had to register with the responsible agency and the Mississippi Department of Public Safety.
See Miss. Code Ann. § 45-33-25(1)(a) (Supp. 2014). Norwood was also required to re-
register every ninety days. See Miss. Code Ann. § 45-33-31 (Supp. 2014).
       2
          Norwood raises several issues on appeal that were not raised below, which we
decline to address.

                                             2
institute an independent, original action for a free transcript or other documents, and then

if dissatisfied with the trial court’s ruling, to directly appeal that ruling to the appellate court

as a separate and independent action.” Id. at (¶7).

¶6.    But Norwood does have the option of requesting documents as part of a PCR motion.

Id. at (¶6). If Norwood files a proper and timely PCR motion—and it withstands summary

dismissal under Mississippi Code Annotated section 99-39-11(2) (Supp. 2014)—he then

“may be entitled to trial transcripts or other relevant documents under the discovery

provisions of [section] 99-39-15, upon good cause shown and in the discretion of the trial

judge.” Bullock, 1 So. 3d at 943 (¶6).

¶7.    We thus dismiss for lack of appellate jurisdiction.

¶8.  THIS APPEAL IS DISMISSED WITHOUT PREJUDICE DUE TO LACK OF
JURISDICTION. ALL COSTS OF THIS APPEAL ARE ASSESSED TO HARRISON
COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
CARLTON, FAIR AND JAMES, JJ., CONCUR.




                                                 3